Order entered May 1, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01378-CR

                              JOSE EZEQUIEL LOPEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Criminal Court No. 3
                                     Dallas County, Texas
                            Trial Court Cause No. MB16-34780-C

                                             ORDER
          After we granted an extension of time, appellant’s brief was due April 7, 2019. To date,

no brief has been filed and we have no further communication from appellant regarding the

appeal.

          Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Audrey Moorehead,

Presiding Judge, County Criminal Court No. 3; Sandra Reynolds Oakley; and to the Dallas

County District Attorney.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    LANA MYERS
                                                          JUSTICE